RELIABRAND INC. 720 Evans Court, Suite 103 Kelowna, BC Canada V1X 6G4 January 7, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C.20549 Attention: William H. Thompson, Accounting Branch Chief Re: Reliabrand Inc. Form 8-K Filed January 2, 2014 File No. 0-54300 Dear Mr. Thompson: In response to your correspondence dated January 6, 2014 concerning the above-referenced filing, the comment letter from the Commission and the response thereto filed on behalf of the above-referenced issuer, Reliabrand Inc. (the "Company"), please be advised, on behalf of the Company, that we acknowledge the following: · we are responsible for the adequacy and accuracy of the disclosure in our filings under the Exchange Act of 1934; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · we may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, RELIABRAND INC. /s/ Antal Markus Antal Markus, President
